Case 4:20-cv-00466-KGB Document17 Filed 05/20/20 Page 1 of 1

AO 187 (Rev. 7/87) Exhibit and Witness List

United States District Court

Eastern District of Arkansas

Dan Whitfield and Gary Fults,

John Thurston, in his official EXHIBIT AND WITNESS LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiffs Vv. capacity as Secy of State, Def. CASE NUMBER: 4:20-v-00466-KGB

PRESIDING JUDGE PLAINTIFF'S ATTORNEY DEFENDANT'S ATTORNEY

Kristine G. Baker James Linger, Whitfield Hyman Nicholas Bronni, Vincent Wagner,

TRIAL DATE(S) COURT REPORTER COURTROOM DEPUTY

May 27, 2020 Elaine Hinson Tracy Washington

NO No onenReD MARKED | ADMITTED DESCRIPTION OF EXHIBITS. AND WITNESSES
EXHIBITS:

1 Declaration of Dan Whitfield

2 Declaration of Gary Fults

3 Declaration of Richard Winger

4 Richard Winger Curriculum Vitae

5 2020 Ballot Access Chart for independent Candidate, U.S. Senate

6 Ad. Order, 4/30/18, Dkt. No. 96, Moore v. Martin, Case No. 4:14-cv-00065-JM

7 Letter 7/29/19 from Thurston to Pakko

8 Letter of 12/10/19 from Thurston to Pakko

9 Supp. Decl. of Dan Whitfield

10 Supp. Decl. of Gary Fults

11 Entry in Ballotpedia for Meghan Cox

12 Administrative Order Five, U.S. Dist. Court, E.D. Ark., 4/17/20

13 Letters between Sandra Furrer and John Thurston and Gov. Hutchinson
WITNESSES:

1 Dan Whitfield

2 Gary Fults

3 Sandra "Sandy" Furrer

4 Roderick Talley

5 Lee Jarrod Evans |

6 Richard Winger

 

 

 

 

 

 

 

 

 

include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page | of 1 Pages
